Exhibit 10.15
Director Compensation Program
Effective February 1, 2010
          Under our director compensation program, we pay our non-employee
directors retainers in cash. Each director receives a cash retainer for service
on the board of directors and for service on each committee on which the
director is a member. These fees are payable quarterly in arrears and are as
follows:
Cash Fees

                      Member     Chairman       Annual Fee     Annual Fee  
Board of Directors
  $ 35,000     $ 60,000  
Audit Committee
  $ 7,000     $ 15,000  
Compensation Committee
  $ 7,000     $ 15,000  
Nominating and Corporate Governance Committee
  $ 3,500     $ 7,500  

Equity Fees
          Our director compensation program also includes a stock-for-fees
policy, under which directors have the right to elect to receive common stock in
lieu of cash fees. The number of shares to be issued to participating directors
is determined on a quarterly basis by dividing the cash fees to be issued in
common stock by the fair market value of our common stock, which is the closing
price of our common stock, on the first business day of the quarter following
the quarter in which the fees were earned.
          Under our director compensation program, upon their initial election
to the board of directors, new non-employee directors receive an option grant
for 16,000 shares and all non-employee directors receive an annual option grant
for 10,000 shares. The annual grants are made on the date of the annual meeting
of stockholders. These options vest quarterly over three years from the date of
grant, subject to continued service as a director, and are granted under our
2008 Stock Incentive Plan. These options are granted with exercise prices equal
to the fair market value of our common stock, which is the closing price of our
common stock, on the date of grant and become immediately exercisable in full if
there is a change in control of our company.

